Per Curiam.  Appellant seeks permission to file a handwritten brief which we will entertain upon a substantial showing of merit. Patterson v. State, 289 Ark. 564, 712 S.W.2d 922 (1986). This is an appeal from a denial of a petition for habeas corpus based on allegations that appellant was charged by information rather than indictment and that he was never afforded a “first appearance” before being bound over to circuit court. However, these are not matters cognizable by habeas corpus and, accordingly, appellant has failed to make a substantial showing of merit. Motion denied.